Citation Nr: 0426009	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1948 
to July 1970 and additional inactive service with the Air 
Force Reserve prior to December 1948.  

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas that determined that new and material 
evidence sufficient to reopen a claim for service connection 
for coronary artery bypass graft surgery with 
arteriosclerotic heart disease was not submitted.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In August 2000, the Board determined that new and material 
evidence to reopen the claim had been submitted.  The Board 
then reopened the case and remanded it for development.  

The veteran testified before an RO hearing officer in March 
1999.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.


REMAND

The veteran seeks service connection for arteriosclerotic 
heart disease.  He retired from over 21 years of military 
service in July 70.  

The veteran's service medical records reflect complaints of 
chest pain in 1967 and in 1968.  A June 1968 report notes 
severe left upper arm pain and a blood pressure reading of 
140/90.  He was sent for a neurology consultation at that 
time, the report of which notes no neurological abnormality.  
The impression was R/O (Rule Out) myocardial disease.  An EKG 
was scheduled.  A July 1968 EKG was normal; however.  At the 
EKG, the veteran's blood pressure reading was 140/90.  

The veteran's December 1969 Air Force pre-retirement medical 
examination report mentions that he had complained of chest 
pain in 1967 and 1968.  The report also reflects that the 
examiner felt that the veteran's heart sounded "distant."  
His sitting blood pressure reading at that time was 140/84.  
In December 1969, he underwent another EKG.  The EKG tracing 
is contained in the packet of SMRs, and the accompanying 
report reflects that it was a normal EKG.  His blood pressure 
reading at the EKG was 140/86.  

The veteran first applied for service connection for heart 
problems in February 1971.  He underwent a VA medical 
examination in April 1971.  The examination report notes that 
chest pains, palpitations, and irregular heartbeat had 
recently been evaluated at Little Rock Air Force Base 
Hospital (LRAFBH) and that Pronestyl had been prescribed.  
The report notes that the veteran did not have frank 
myocardial infarction and he had not taken nitroglycerin.  
The veteran reported that in the recent month since taking 
Pronestyl, his heart had smoothed out and he had no further 
symptoms.  A fresh EKG was obtained, which was normal.  His 
blood pressure reading was 110/76.

A September 1982 LRAFBH report reflects that a provisional 
diagnosis of hypertension was given.  A consultation report 
reflects that multiple hypertensive blood pressure readings 
were recorded over several days in September 1982.  Other 
LRAFBH reports reflect a history of myocardial infarction and 
hypertension.  Reports from Baptist Medical Center reflect 
that severe coronary artery disease was found in 1983.  

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should forward the claims file 
to a cardiologist to determine the nature 
and etiology of arteriosclerotic heart 
disease and hypertension.  After 
reviewing the record the physician is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's arteriosclerotic heart disease 
and/or hypertension is related to service 
or manifested within one year following 
service?  A complete rationale for any 
opinion rendered should be included in 
the report.

3.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and to 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



